Exhibit 10.2

 

 

ERISA Plan Document and Summary Plan Description for the Pier 1 Imports, Inc.
Supplemental Individual Disability Income Benefit Plan

 

 

At the request of your employer, we are including this important information as
required pursuant to ERISA. This document, together with the information
contained in your individual disability income insurance policy (the “Policy”),
which you have received, constitute both the Summary Plan Description (SPD) and
the plan document for the Pier 1 Imports, Inc. Supplemental Individual
Disability Income Benefit Plan , and should be considered your SPD. Your
employer or MetLife may periodically send you changes to the Plan or Policy
which you should consider to be a part of your SPD. The terms of this SPD and
your Policy control in the event there is any inconsistency between these
documents and any other information or communication you may have received. Your
employer originally established this Plan effective as of September 1, 2012.

NAME OF THE PLAN

Pier 1 Imports, Inc. Supplemental Individual Disability Income Benefit Plan
(“The Plan”)

NAME AND ADDRESS OF EMPLOYER AND PLAN ADMINISTRATOR

Pier 1 Imports, Inc.

100 Pier 1 Place

Fort Worth, Texas 76102

(817) 252-8000

Plan Administrator

Pier 1 Imports, Inc.

100 Pier 1 Place

Fort Worth, Texas 76102

(817) 252-8000

EMPLOYER IDENTIFICATION NUMBER (EIN) AND PLAN NUMBER

 

EIN: 75-1729843   Plan Number: 520

TYPE OF PLAN

Employee Welfare Benefit Plan Including Disability Income Insurance Benefits

CLAIMS ADMINISTRATOR FOR INDIVIDUAL DISABILITY INCOME INSURANCE POLICY BENEFITS:

Metropolitan Life Insurance Company (“MetLife”)

TYPE OF ADMINISTRATION

The Individual Disability Income Insurance policies issued under this Plan
(“policies”) are insured by MetLife. MetLife is the Claims Administrator for
benefits payable under these policies and has been given authority under the
Plan to conduct a full and fair review of any claims under the policies.



--------------------------------------------------------------------------------

AGENT FOR SERVICE OF LEGAL PROCESS

For disputes arising under those portions of the Plan insured by the policies
issued by MetLife, service of legal process may be made upon MetLife by serving
the supervisory official of the Insurance Department in the state in which you
reside.

For other disputes arising under the Plan, service of legal process may be made
upon the Plan Administrator at the above address.

ELIGIBILITY FOR PARTICIPATION; DESCRIPTION OR SUMMARY OF BENEFITS

Your employer allows the following employees of Pier 1 Imports, Inc. to
participate under the Plan:

President & CEO

Senior Executive Vice President Finance/CFO

Executive Vice President Human Resources

Senior Vice President Marketing & Visual Merchandising

Executive Vice President Merchandising

Senior Vice President Business Development & Strategic Planning

Senior Vice President and General Counsel

Executive Vice President Stores

Executive Vice President Planning & Allocations

Senior Vice President & CIO

Senior Vice President International Logistics & Transport



--------------------------------------------------------------------------------

Further, in order to become a participant in the Plan and for a policy to become
effective, an employee described above must be working at least 30 hours per
week as an employee of Pier 1 Imports, Inc. as of the effective date of the
policy. Such employee must also be Actively at Work in order to be eligible for
coverage under the Plan. The term “Actively at Work” shall mean: (1) for the 90
days prior to and including the employee’s application date, the employee has
been: (a) working for Pier 1 Imports, Inc. or a previous employer doing all of
the material duties of the employee’s occupation at: (i) the usual place of
business; or (ii) some other location that the business required the employee to
be; and the employee has worked the usual number of hours, but not less than 30
hours per week; or (b) a “full time” student in school and (2) during the 90
days prior to and including the employee’s application date, the employee has
been absent from work solely due to vacation days or holidays.

In order for coverage to begin, an eligible employee must complete and submit an
application form provided by MetLife. The application must be approved by
MetLife.

MetLife may limit or decline coverage to individuals who (i) are working outside
the United States; (ii) are not United States citizens; or (iii) are not
permanent United States residents.

No policies are available to issue for ages over 70, except in the case of the
policy renewability provisions as administered and interpreted by MetLife. The
policy renewability provisions state that policies are non-cancelable and
guaranteed renewable to age 65 or 67 (depending on state approval); except if
the policy is issued at or after age 65, then the policy is non-cancelable and
guaranteed renewable for five policy years from date of issue. Please refer to
your Policy (including the endorsements to your Policy) and contact MetLife for
additional information concerning these provisions.

The Plan provides a benefit of up to 65% of total compensation (which includes
base and incentive pay), less in-force group long term disability benefits, to a
maximum monthly benefit of $7,500. The Pier 1 Imports, Inc. group long term
disability plan covers 60% of base salary to a maximum monthly benefit of
$15,000. The total monthly maximum benefit for both plans is $22,500.

Total individual disability income insurance coverage including coverage under
this Plan and any other individual disability income insurance coverage will be
limited to $30,000 per month, unless otherwise noted. Total individual
disability income insurance and group long term disability coverage from all
sources will be limited to $40,000 per month unless otherwise noted.

The Plan provides for a 90 day Elimination Period. The term “Elimination Period”
means the number of days of disability which must elapse before benefits begin
to accrue for that disability. These need not be consecutive days of disability,
but must occur within the accumulation period (as defined in your Policy) for
the same or a related cause.



--------------------------------------------------------------------------------

The maximum benefit period runs to age 65 (or as outlined in the table set forth
below). The maximum benefit period is the maximum amount of time that applicable
benefits may be paid for any period of disability under the Plan. The maximum
benefit period varies by age depending on when the disability began. The maximum
benefit period is set forth in the following table:

 

Age When Disability Begins

   Maximum Benefit Period

Before Age 61

   To Age 65

At Age 61 but Before Age 62

   48 Months

At Age 62 but Before Age 63

   42 Months

At Age 63 but Before Age 64

   36 Months

At Age 64 but Before Age 65

   30 Months

At Age 65 but Before Age 75

   24 Months

At or After Age 75

   12 Months

Benefits for disability due to a Mental Disorder and/or Substance Use Disorder
(as defined in your Policy) are limited to 24 months for all periods of
disability combined. However, if the participant is admitted to a hospital, the
time spent in the hospital being treated for the Mental Disorder and/or
Substance Use Disorder does not count toward the 24-month limitation.

The Plan may contain certain policy riders, which may be amended from time to
time. All eligible employees who apply for coverage under this Plan must also
apply for the optional policy riders selected by your employer. The issuance of
coverage under such policy riders is not guaranteed and may be subject to
certain state law requirements, age requirements and medical underwriting
requirements. Please contact MetLife for additional information about
eligibility requirements and coverage under any optional policy riders provided
by the Plan.

Applications for coverage under the Plan submitted after the end of the initial
enrollment period will be subject to full medical underwriting requirements.
This provision is not applicable to newly hired employees and newly eligible
employees. MetLife requires that all applications must be signed in the United
States of America.

Your Policy describes the eligibility for benefits under the Policy in greater
detail. It also includes a detailed description of the benefits provided under
the Policy. The rights and conditions with respect to benefits payable from the
Policy shall be determined under such Policy. Please refer to your Policy for
additional information concerning eligibility for benefits provided under the
Plan.

ERISA PLAN TERMINATION OR CHANGES

The policies issued pursuant to this Plan set forth those situations in which
MetLife has the right to terminate these policies.

In addition to the foregoing, your participation under this Plan terminates as
of the date on which:

 

  •  

Pier 1 Imports, Inc. terminates the Plan;

 

  •  

Your employment with Pier 1 Imports, Inc. terminates;



--------------------------------------------------------------------------------

  •  

You no longer fall within a classification of employee eligible for coverage
under the Plan or you no longer satisfy any other eligibility requirement of the
Plan;

 

  •  

Any applicable premium contribution is due and unpaid.

Since these benefits are funded by policies issued by MetLife, you may be able
to continue coverage under these policies even if the employer terminates the
Plan or if your coverage under the Plan otherwise ends. Please contact MetLife
for additional information regarding continuing your coverage if your employer
terminates the Plan or your participation under the Plan terminates.

Your employer reserves the right to modify, amend or terminate the Plan at any
time for any reason. Therefore, there is no guarantee that you will be eligible
for the benefits described herein for the duration of your employment. Any such
action will be taken only after careful consideration. Your consent or the
consent of your beneficiary is not required to terminate, modify, amend, or
change the Plan.

MetLife may terminate your Policy in accordance with the Premium and
Reinstatement Section of your Policy only if premiums are not received on time.
You may be eligible to reinstate your Policy under certain circumstances
described in this Section of your Policy.

CONTRIBUTIONS

You are not required to make contributions to the Plan in order to be covered
for the benefits under these policies. Your employer will pay all premiums on
your behalf while you are a participant in the Plan. However, the amount of the
premiums paid by your employer toward coverage under the Plan will be reported
on your Form W-2 as income.

PLAN YEAR

The plan year for the Plan begins June 1st and ends the next May 31st.
Notwithstanding the foregoing, the first plan year shall run from September 1,
2012 (the original effective date of the Plan) to May 31, 2013.

CLAIMS INFORMATION

Procedures for Presenting Claims for Benefits

All claim forms needed to file for benefits under the policies can be obtained
from MetLife by calling 1-800-929-1492 who will assist you or, if applicable,
your beneficiary in filing claims. The instructions on the claim form should be
followed carefully. This will expedite the processing of the claim. Be sure all
questions are answered fully.

The completed claim form should be returned to MetLife.

When the claim has been processed, you or, if applicable, your beneficiary will
be notified of the benefits paid. If any benefits have been denied, you or, if
applicable, your beneficiary will receive a written explanation.



--------------------------------------------------------------------------------

Routine Questions

If there is any question about a claim payment under the policies, an
explanation may be requested from MetLife.

Individual Disability Income Insurance Benefits Claims

Claim Submission

For claims for Individual Disability Insurance benefits, the claimant must
complete the appropriate claim form and submit the required proof as described
in the “Claims” Section of the policies.

Initial Determination

After you submit a claim for Individual Disability Income benefits to MetLife,
MetLife will review your claim and notify you of its decision to approve or deny
your claim.

Such notification will be provided to you within a reasonable period, not to
exceed 45 days from the date you submitted your claim; except for situations
requiring an extension of time because of matters beyond the control of the
Plan, in which case MetLife may have up to two (2) additional extensions of 30
days each to provide you such notification. If MetLife needs an extension, it
will notify you prior to the expiration of the initial 45 day period (or prior
to the expiration of the first 30 day extension period if a second 30 day
extension period is needed), state the reason why the extension is needed, and
state when it will make its determination. If an extension is needed because you
did not provide sufficient information or filed an incomplete claim, the time
from the date of MetLife’s notice requesting further information and the
extension until MetLife receives the requested information does not count toward
the time period MetLife is allowed to notify you as to its claim decision. You
will have 45 days to provide the requested information from the date you receive
the extension notice, requesting further information, from MetLife.

If MetLife denies your claim in whole or in part, the notification of the claims
decision will state the reason why your claim was denied and reference the
specific Policy provision(s) on which the denial is based. If the claim is
denied because MetLife did not receive sufficient information, the claims
decision will describe the additional information needed and explain why such
information is needed. Further, if an internal rule, protocol, guideline or
other criterion was relied upon in making the denial, the claims decision will
state the rule, protocol, guideline or other criteria or indicate that such
rule, protocol, guideline or other criteria was relied upon and that you may
request a copy thereof free of charge.

Please note that the definition of disability under the individual disability
income insurance policies issued by MetLife under the Plan and any Group Long
Term Disability Policies your employer may have may differ. Approval of payment
under one policy does not ensure payment under the other.

Appealing the Initial Determination

If MetLife denies your claim, you may appeal the decision. Upon your written
request, MetLife will provide you free of charge with copies of documents,
records and other



--------------------------------------------------------------------------------

information relevant to your claim. You must submit your appeal to MetLife at
the address indicated on the claim form within 180 days of receiving MetLife’s
decision. Appeals must be in writing and must include at least the following
information:

 

  •  

Name of Insured

 

  •  

Name of the Plan

 

  •  

Reference to the initial decision

 

  •  

An explanation why you are appealing the initial determination

As part of your appeal, you may submit any written comments, documents, records,
or other information relating to your claim.

After MetLife receives your written request appealing the initial determination,
MetLife will conduct a full and fair review of your claim. Deference will not be
given to the initial denial, and MetLife’s review will look at the claim anew.
The review on appeal will take into account all comments, documents, records,
and other information that you submit relating to your claim without regard to
whether such information was submitted or considered in the initial
determination. The person who will review your appeal will not be the same
person as the person who made the initial decision to deny your claim. In
addition, the person who is reviewing the appeal will not be a subordinate of
the person who made the initial decision to deny your claim. If the initial
denial is based in whole or in part on a medical judgment, MetLife will consult
with a health care professional with appropriate training and experience in the
field of medicine involved in the medical judgment. This health care
professional will not have consulted on the initial determination, and will not
be a subordinate of any person who was consulted on the initial determination.

MetLife will notify you in writing of its final decision within a reasonable
period of time, but no later than 45 days after MetLife’s receipt of your
written request for review, except that under special circumstances MetLife may
have up to an additional 45 days to provide written notification of the final
decision. If such an extension is required, MetLife will notify you prior to the
expiration of the initial 45 day period, state the reason(s) why such an
extension is needed, and state when it will make its determination. If an
extension is needed because you did not provide sufficient information, the time
period from MetLife’s notice to you of the need for an extension to when MetLife
receives the requested information does not count toward the time MetLife is
allowed to notify you of its final decision. You will have 45 days to provide
the requested information from the date you receive the notice from MetLife.

If MetLife denies the claim on appeal, MetLife will send you a final written
decision that states the reason(s) why the claim you appealed is being denied
and reference any specific policies provision(s) on which the denial is based.
If an internal rule, protocol, guideline or other criterion was relied upon in
denying the claim on appeal, the final written decision will state the rule,
protocol, guideline or other criteria or indicate that such rule, protocol,
guideline or other criteria was relied upon and that you may request a copy free
of charge. Upon written request, MetLife will provide you free of charge with
copies of documents, records and other information relevant to your claim.

Discretionary Authority of Plan Administrator and Other Plan Fiduciaries

In carrying out their respective responsibilities under the Plan, the Plan
Administrator, the Claims Administrator and other Plan fiduciaries shall have
full discretionary authority to interpret the terms of the Plan and to determine
eligibility for and entitlement to Plan benefits in accordance with the terms of
the Plan. Any interpretation or determination made pursuant to such
discretionary authority shall be given full force and effect, unless it can be
shown that the interpretation or determination was arbitrary and capricious.



--------------------------------------------------------------------------------

STATEMENT OF ERISA RIGHTS

The following statement is required by federal law and regulation.

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the plan with
the U.S. Department of Labor, if such report is required, and available at the
Public Disclosure Room of the Pension and Welfare Benefit Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series), if such report is required, and updated summary plan description.
The Plan Administrator may make a reasonable charge for the copies.

Receive a summary of the plan’s annual financial report, if such report is
required. The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a benefit under the Plan or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules under the Plan’s claim procedures. You must receive a
written explanation of the reason for the denial. You have the right to have
your claim reviewed.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the



--------------------------------------------------------------------------------

Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or Federal court after you
have exhausted the Plan’s claim procedures. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

FUTURE OF THE PLAN

It is hoped that this Plan will be continued indefinitely, but Pier 1 Imports,
Inc. reserves the right to modify, amend or terminate this Plan at any time for
any reason. Any such action would be taken only after careful consideration.